


Exhibit 10.17

 

 

[g10462koi001.gif]

 

 

Jeff D. Whynot

600 Citadel Drive

Senior Vice President – Human Resources

Commerce, California 90040

(323) 869-7642

Fax 877 804-3392

jeff.whynot@smartandfinal.com

 

 

February 23, 2017

 

Derek Jones

4105 Yarrow Drive, Northeast

Grand Rapids, MI  49525

 

Offer of Employment

 

Dear Derek:

 

I am pleased to offer you the position of President, Cash & Carry.  In that
capacity you will report directly to Dave Hirz, President & CEO of Smart & Final
Stores, Inc. (the “Company” or “Smart & Final”). Your office will be located in
Portland, Oregon.

 

Employment.

 

Your first date of employment is tentatively set for Monday, April 10, 2017.

 

As is Smart & Final’s policy with all its associates, your employment is deemed
“at will” and may not be made otherwise except in writing by the CEO.  Please
acknowledge your acceptance of this offer letter and the items contained herein
by executing the enclosed copy and returning it to me by Friday, March 3, 2017
or it will be deemed to have expired.  As a condition of employment, you will be
required to execute the Smart & Final Arbitration Agreement.

 

Compensation.

 

Your base salary will be $9,615.38 per week, which is paid on a biweekly basis
and is $500,000 if annualized. You will be eligible for a merit review in
March of 2018.

 

You will be a participant in an annual incentive program under the Company’s
annual bonus plan as in effect from time to time.  Subject to approval of the
Compensation Committee of the Board of Directors, your annual target is expected
to be 70% of base salary and a maximum of 200% of the target.  The performance
criteria for 2017 are based upon Cash & Carry Stores performance against budget
for EBITDA (65%) and comparable store sales (20%), and against pro forma new
store sales (15%).  You will be eligible for your full bonus for 2017, and it
will not be prorated. You will be provided the 2017 plan document for all
program details.

 

We are offering a $200,000 sign-on bonus paid in four equal installments of
$50,000: within 30 days of your hire date, at six months, at one year and at 18
months of employment.  You must be employed at the end of each installment
period to be eligible for that installment payment.

 

Equity.

 

We are offering you a new hire equity grant with an estimated grant date value
of $650,000 which will be issued 50% in stock options, at a 4 year pro rata time
vest, and 50% in restricted shares, at a three year pro rata time vest, pursuant
to the Smart & Final Stores, Inc. 2014 Stock Incentive Plan, pending approval by
either the Board of Directors or the Compensation

 

--------------------------------------------------------------------------------


 

Committee of the Board of Directors.  The exact amount of shares and details of
the program will be defined in separate communications.  You are eligible to
participate in the annual grant program starting in 2018.

 

Benefits.

 

You will accrue 4 weeks of vacation per year and the accrual is capped at 8
weeks (two times your annual accrual).  We understand that you will be taking a
pre-planned vacation starting on April 28th and you will be taking time off in
May for your daughters’ graduation ceremonies.

 

You will be eligible for medical, dental, vision, and life insurance, at 1x your
annual salary.  You are also eligible to participate in the Executive Medical
Reimbursement Plan.  You may participate in the 401(k) plan with a company match
of fifty cents on the dollar up to your first six percent of salary deferred for
a potential match of 3% a year.  You will also be eligible to participate in the
Supplemental Deferred Compensation Plan.  You are also eligible to participate
in the executive financial planning program through HPM Partners. We will
reimburse your monthly COBRA expenses to help bridge to the effective date of
your medical coverage, which we expect to start on June 1, 2017.  You will also
be eligible for a company car, including a gasoline card, and company
insurance.  You are included in the Executive Severance Program at the Tier II
level, which is a one year severance program.  Notwithstanding the foregoing,
the Company may modify or terminate any employee benefit or fringe benefit plan
at any time.

 

Relocation.

 

We are offering a relocation package to include:

 

·                                          Temporary housing for 6 months

 

·                  2 trips a month to home & back for you or for your wife to
travel while in temporary housing (12 trips total between the two of you)

 

·                                          Movement of household goods

·                                          Reasonable costs associated with
selling your current home

 

·                  Brokerage fee (up to 6%)

·                  Title charges

·                  Escrow charges

·                  Pest inspection

·                  Natural hazard report

 

·                                          Reasonable costs associated with
buying a new home

 

·                  Appraisal fee

·                  Flood Zone fee

·                  Funding fee

·                  Tax service fee

·                  Settlement/closing fee

·                  Doc prep fees

·                  Endorsement fee

·                  Title insurance

·                  Inspection fee

·                  Courier fees

·                  Recording fees

·                  Pool inspection

·                  Loan Processing Fee

 

·                                          Gross up to cover income tax related
to the relocation package as determined by the Company

 

2

--------------------------------------------------------------------------------


 

·                                          All Company commitments to reimburse
for relocation expenses are subject to the Company’s reimbursement policies and
expire at the end of 18 months following your start date

 

Should you voluntarily resign or be terminated for “Cause” as defined in the
2014 Stock Incentive Plan prior to completing two years of service, you agree to
repay the gross sign-on bonus and relocation expenses on a click down using a
reduction of 1/24th for each month of completed service.

 

Tax Withholding.

 

The Company may withhold from any and all amounts payable under this offer
letter such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

To comply with some formalities, please be prepared to demonstrate proof of
citizenship so that an I-9 can be filed under the Immigration Reform and Control
Act of 1986.  Also, in an effort to be consistent with our hiring practices
across the board, all associates are required to successfully complete a drug
and background screening as a condition of employment.

 

Payments and benefits under this offer letter will be paid in accordance with
Annex A.

 

I genuinely look forward to you joining our team at an exciting time of growth
at Smart & Final.  We are looking forward to the valuable contributions you will
bring to the Company.  Congratulations and welcome aboard!

 

 

Very truly yours,

 

 

 

/s/ Jeff D. Whynot

 

 

 

Jeff D. Whynot

 

Senior Vice President, Human Resources

 

 

Agreed to and accepted this 1st day of March 2017.

 

 

 

/s/ Derek Jones

 

 

Derek Jones

 

 

 

 

Cc:

Dave Hirz

 

 

3

--------------------------------------------------------------------------------


 

ANNEX A

 

Code Section 409A Compliance

 

Payments and benefits under this offer letter are intended to comply with, or be
exempt from, Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this offer letter shall be interpreted to be in
compliance therewith.  In no event whatsoever shall the Company be liable for
any additional tax, interest or penalty that may be imposed on you by Code
Section 409A or any damages for failing to comply with Code Section 409A.

 

With regard to any provision of this offer letter that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Internal Revenue Code
Section 105(b) solely because such expenses are subject to a limit related to
the period the arrangement is in effect and (iii) such payments shall be made on
or before the last day of your taxable year following the taxable year in which
the expense occurred.  Any tax gross-up payment as provided herein shall be made
in any event no later than the end of the calendar year immediately following
the calendar year in which you remit the related taxes.

 

For purposes of Code Section 409A, your right to receive any installment
payments pursuant to this offer letter shall be treated as a right to receive a
series of separate and distinct payments.  Whenever a payment under this offer
letter specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this offer letter providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“non-qualified deferred compensation” under Code Section 409A unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this offer letter,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service”, and
(B) the date of your death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this paragraph
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to you in
a lump sum and any remaining payments and benefits due under this offer letter
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

 

4

--------------------------------------------------------------------------------
